Citation Nr: 1003243	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-10 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis, right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right distal fibula fracture.

4.  Entitlement to service connection for diarrhea (claimed 
as gastrointestinal symptoms).

5.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and February 2006 rating decisions of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In the May 2005 rating action, the RO increased the 
evaluation of the Veteran's service-connected osteoarthritis 
of the bilateral knees from 10 to 20 percent disabling 
effective August 22, 2003, increased the evaluation of the 
Veteran's service-connected residuals of right distal fibula 
fracture from noncompensable to 10 percent disabling 
effective August 22, 2003, and denied service connection for 
diarrhea, GERD, sleep apnea, and allergic rhinitis.  

In June and July 2005, the Veteran submitted statements in 
which he requested that the RO reevaluate the 20 percent 
evaluation for osteoarthritis of the bilateral knees, and 
requested that the RO take "another look" at his 
respiratory and sleep apnea claims.  He also indicated that 
he had shortness of breath and chest pains.  The Board finds 
that these statements constitute a notice of disagreement 
with respect to his increase rating claim for osteoarthritis 
of the bilateral knees, and with respect to his claims of 
entitlement to service connection for sleep apnea and 
allergic rhinitis.  These statements also serve as an 
informal claim of entitlement to service connection for a 
respiratory disability and chest pain.

In July 2005, the Veteran submitted a statement confirming 
his claims for a higher evaluation for osteoarthritis of the 
bilateral knees, and entitlement to service connection for 
sleep apnea and chest pain, but withdrawing a claim for a 
respiratory disability.  

In February 2006, the RO, in pertinent part, granted a 
separate evaluation for osteoarthritis of the left and right 
knees, evaluating each knee as 10 percent disabling under 
Diagnostic Codes 5010-5260, effective June 21, 2005.  The RO 
also discontinued the separate evaluation for osteoarthritis 
of the bilateral knees under 5010, effective June 21, 2005.  
In addition, the RO denied service connection for sleep apnea 
and chest pain.

In March 2006, the Veteran filed a notice of disagreement 
with respect to both the May 2005 and February 2006 rating 
decisions. He specifically disagreed with the separate 10 
percent evaluations for his right and left knees.  The Board 
finds that this notice of disagreement applies to the 
decisions of the RO rendered in the May 2005 and February 
2006 rating decisions, including the claims of service 
connection for diarrhea, GERD, and chest pain, and a higher 
evaluation for the Veteran's service-connected residuals of 
right distal fibula fracture.  

In March 2007, the RO issued a statement of the case with 
respect to the issues of entitlement to higher initial 
evaluations for osteoarthritis of the right and left knees.  
The Veteran filed his substantive appeal the next month.  

In December 2007, the RO again denied service connection for 
sleep apnea, allergic rhinitis, and GERD, fashioning the 
issues as whether new and material evidence had been 
submitted to reopen the claims.  

In February 2008, the Veteran submitted a statement 
withdrawing his claims of entitlement to service connection 
for sleep apnea, allergic rhinitis, and GERD.  

In his April 2007 substantive appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the local regional office.  In November 
2008 and July 2009 statements, the Veteran withdrew his 
request for a hearing and, since that time, has not requested 
the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  

As the Veteran has perfected an appeal as to the initial 
separate ratings assigned for his service-connected 
osteoarthritis of the left and right knees, the Board has 
characterized the issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In May 2005, the RO increased the evaluation of the Veteran's 
service-connected residuals of right distal fibula fracture.  
Because the assigned evaluation of this disability does not 
represent the maximum rating available, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to an evaluation in excess of 10 
percent for residuals of right distal fibula fracture, and 
entitlement to service connection for diarrhea and chest 
pain, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disability is manifested by 
objective evidence of tenderness, some (noncompensable) 
limitation of motion, arthritic changes and no instability, 
with subjective complaints of pain.

3.  The Veteran's left knee disability is manifested by 
objective evidence of tenderness, some (noncompensable) 
limitation of motion, arthritic changes and no instability, 
with subjective complaints of pain.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  8 C.F.R. § 3.159.  Such notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claims, 
letters sent in July 2004 and July 2005, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim, what information 
and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120- 21 (2004) (Pelegrini II).  Additional letters 
concerning VA's duty to assist the Veteran in the development 
of his claims were sent in May 2006 and November 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The claims 
were readjudicated, and a  supplemental statement of the case 
(SSOC) was promulgated in December 2008. The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case or an SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
Mayfield III.

The Veteran's service treatment records, VA and private 
medical records, and VA examinations have been obtained and 
associated with the claims file. The Veteran was notified of 
his responsibility to submit evidence which showed that his 
service-connected disorders had worsened, of what evidence 
was necessary to establish an increased rating, and why the 
current evidence was insufficient to award the benefits 
sought. The Veteran was also provided an opportunity to 
testify at a personal hearing, but declined.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claim 
file.  See Mayfield III.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).

II.  Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. Id. § 4.45.  In this regard, the Board notes that 
the rating schedule does not provide a separate rating for 
pain. Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the Veteran is currently service connected for 
osteoarthritis of the right and left knees, evaluated as 10 
percent disabling each under Diagnostic Codes 5010-5260.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

For limitation of leg motion under Diagnostic Code 5260, a 10 
percent rating is warranted where flexion is limited to 45 
degrees. A 20 percent rating is warranted where flexion is 
limited to 30 degrees. A 30 percent rating is warranted where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees. A 20 percent 
disability rating is assigned for extension limited to 15 
degrees. A 30 percent disability rating is assigned for 
extension limited to 20 degrees. A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees. See 38 C.F.R. § 4.71a. 

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  In a precedent opinion, the VA General Counsel 
held that separate ratings may be assigned under Diagnostic 
Code 5260 and Diagnostic Code 5261 for disability of the same 
joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran contends that his knee conditions are worse than 
the 10 percent evaluations assigned.  He contends that he has 
severe osteoarthritis of the right knee and moderate 
osteoarthritis of the left knee.  He notes that the July 2005 
VA examination revealed pain throughout range of motion 
testing of both knees and that the examiner noted that the 
Veteran walked with a significant limp.  The Veteran notes 
that he had a 50 percent decrease in his range of motion of 
both knees attributable to functional loss factors of 
swelling, effusion, fatigue, weakness and incoordination.  
The Veteran states that the examination showed that his knees 
were very painful with bending, squatting, crouching, pushing 
and pulling. 

In this case, the Board observes that the appellant's current 
10 percent evaluations have been assigned on the basis of VA 
examinations dated in January and July 2005, and an 
additional examination dated in November 2008.  

The January 2005 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The examiner indicated that the Veteran had not had surgery 
on either knee.  The Veteran was noted to have a significant 
limp with an antalgic gait.  Right range of motion was 0-95 
degrees with moderate pain.  There was negative Lachman's, 
negative posterior drawer, and the Veteran was noted to be 
stable to varus and valgus stress at 0 and 30 degrees.  There 
was also a negative McMurray's examination.  The left knee 
was noted to have range of motion 0-95 degrees with mild pain 
throughout motion.  There was negative Lachman's, negative 
posterior drawer, and the Veteran was noted to be stable to 
varus and valgus stress at 0 and 30 degrees.  The Veteran was 
noted to have severe pain if flexed past 95 degrees either 
passively or actively.  X-rays of the bilateral knees 
revealed right knee with moderate degenerative joint disease 
and left knee with mild degenerative joint disease.  The 
examiner noted that the Veteran had flare-ups that occur once 
or twice a week in which he gets increased pain and 
incoordination of the bilateral lower extremities, but no 
decreased range of motion of either knee.  

The Veteran was again examined by VA in July 2005.   The 
examiner indicated that the Veteran's claims file was not 
provided for review.  The Veteran was noted to have a 
significant limp when ambulating with obvious pain in both 
knees.  He was noted to use a cane on occasion during flare-
ups, which can occur one to two times a day.  Range of motion 
was 0 to 85 degrees in the right knee, and 0 to 100 degrees 
in the left knee.  The Veteran was noted to have pain 
throughout both motions.  He had negative Lachman's, negative 
posterior drawer, and the Veteran was noted to be stable to 
varus and valgus stress at 0 and 30 degrees.  There was 
significant pain with McMurray's testing in both knees.  The 
Veteran was also noted to have a certain grinding of the 
patellofemoral joint as well as the medial and lateral joint 
lines in both knees, right worse than left.  X-rays revealed 
severe osteoarthritis of the right knee and moderate 
osteoarthritis of the left knee.  Additional limitations for 
both knees during repetitive use involved increased pain, 50 
percent decrease in range of motion due to swelling and 
effusion, fatigue, weakness, and incoordination, with pain 
being the worse.  Flare-up patterns which could occur once or 
twice a day were noted to involve increased pain, 50 percent 
decrease in range of motion in either knee with fatigue, 
weakness, but no incoordination.  Pain was noted to be the 
worst of these.  The examiner found that there was no 
instability of either knee on examination, but there was 
severe pain with examination of both knees.  

Finally, the Veteran was afforded a third VA examination 
dated in November 2008.  The examiner indicated that the 
Veteran's claims file had not been requested, but that the 
Veteran's medical records from CPRS were reviewed.  The 
Veteran reported sharp pain in both knees which was noted to 
be constant throughout the day.  The Veteran reported 
intermittent flares with episodes of redness, warmth and 
swelling in his knees lasting for 30-45 minutes.  The Veteran 
indicated that the flares occur 5 to 6 times per week.  The 
Veteran reported prior episodes of effusion requiring 
drainage; the last episode was indicated to be in 2006.  The 
Veteran reported stiffness and locking of his knees with 
prolonged sitting.  The Veteran also complained of weakness 
and reported that his knees give out at times and that he has 
to catch himself from falling.  The Veteran was noted to wear 
knee braces occasionally and use a cane for ambulation.  Upon 
examination of the left knee, crepitus was noted, but no 
warmth, erythema, or swelling.  There was tenderness at the 
medial joint line.  McMurray's testing was negative and the 
knee joint was indicated to be stable.  The examiner 
indicated that the Veteran had a 4 cm well-healed scar on the 
left knee from a prior injury.  The Veteran was noted to have 
flexion of 0-95 degrees with complaints of tightness and pain 
throughout range of motion on three repeated testings.  There 
was no weakness or fatigue or incoordination noted on 
repeated testing, and no additional limitation/loss of motion 
due to pain with repetitions.  He had full to 0 degrees 
extension with complaints of pain throughout range of motion 
on three repeated testings.  There was no weakness or fatigue 
or incoordination noted on repeated testing, and no 
additional limitation/loss of motion due to pain with 
repetitions.  Upon examination of the right knee, crepitus 
was noted, but no warmth, erythema, or swelling.  There was 
tenderness to palpation at the medial joint line.  McMurray's 
testing was negative and the knee joint was indicated to be 
stable.  The Veteran was noted to have flexion of 0-95 
degrees with complaints of tightness and pain throughout 
range of motion on three repeated testings.  There was no 
weakness or fatigue or incoordination noted on repeated 
testing, and no additional limitation/loss of motion due to 
pain with repetitions.  He had full to 0 degrees extension 
with complaints of pain throughout range of motion on three 
repeated testings.  There was no weakness or fatigue or 
incoordination noted on repeated testing, and no additional 
limitation/loss of motion due to pain with repetitions.  X-
rays of the knees indicated osteoarthritis.

Taken together, these examinations indicate that the Veteran 
has been found to experience some loss of range of right and 
left knee flexion and right and left knee painful motion. 

Based upon the medical evidence in this case, the Veteran 
does not meet the actual (schedular) limitation of extension 
or limitation of flexion rating criteria for a compensable 
disability evaluation under either Diagnostic Codes 5260 or 
5261.  A 10 percent disability rating is warranted, however, 
under Diagnostic Code 5010 when considering the Veteran's 
(noncompensably rated) limited flexion and painful motion. 

In order for the appellant to be entitled to a schedular 20 
percent evaluation under Diagnostic Codes 5260 and 5261, 
however, his flexion would need to be limited to 30 degrees 
or his extension limited to 15 degrees. As will be discussed 
in more detail below, the appellant could also arguably be 
assigned a 20 percent disability rating under these codes if 
the evidence revealed that he either experienced (1) flexion 
limited to 45 degrees in conjunction with evidence of painful 
motion and/or functional loss or (2) extension limited to 10 
degrees in conjunction with evidence of painful motion and/or 
functional loss. According to the evidence contained in the 
claims file, however, the appellant's range of motion has 
been at worst zero degrees of extension and 85 degrees of 
flexion for the right knee, and zero degrees of extension and 
95 degrees of flexion for the left knee.  In addition, the 
January 2005 and November 2008 examination reports noted no 
weakness, fatigue or incoordination noted on repeated 
testing, and no additional limitation/loss of motion due to 
pain with repetitions.  And while the July 2005 examiner 
noted increased pain, and a 50 percent decrease in range of 
motion due to swelling and effusion, fatigue, weakness, and 
incoordination, with pain being the worse, upon repetition 
and flare-ups, this did not reduce the range of motion to 
within the 20 percent range for purposes of evaluating 
limitation of motion.  Therefore, according to the 
examination reports of record, the appellant's right and left 
knees have not demonstrated actual limitation of flexion or 
extension at any point in time that meets the schedular 
rating criteria for either the assignment of a 10 percent 
evaluation or a 20 percent evaluation under Diagnostic Codes 
5260 and 5261.  Thus, even when taking into consideration the 
appellant's complaints of knee pain, the appellant is not 
entitled to an increased rating of 20 percent under either of 
these codes.

In regards to the possibility of obtaining increased, or 
separate, ratings pursuant to other diagnostic codes, the 
Board has reviewed the appellant's claim under the remaining 
diagnostic codes applicable to the knee. In doing so, the 
Board has also specifically considered whether he should be 
granted a separate disability rating pursuant to the 
diagnostic criteria set forth in Diagnostic Code 5010, in 
addition to the 10 percent disability rating granted under 
Diagnostic Code 5260.  In considering whether the Veteran's 
degenerative joint disease should be considered in evaluating 
the appellant's disability rating, the Board finds that 
neither an increased rating nor separate rating is available 
pursuant to Diagnostic Code 5010 (the rating criteria for 
post-traumatic arthritis).

Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45.

In terms of the issue of separate ratings, the Board observes 
that VA's General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997) (a Veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) 
(if a Veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  See 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate 
disabilities arising from a single disease entity are to be 
rated separately); but see 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnoses is to be 
avoided).  However, no such separate rating is available for 
a disability manifested by symptomatology consisting solely 
of arthritis and limited motion under Diagnostic Codes 5003- 
5010 and 5260-5261, since it is evident from a review of the 
diagnostic criteria that these codes are intertwined in terms 
of symptomatology (i.e., the arthritis disability is to be 
rated first under the applicable limitation of motion codes; 
and if no compensable evaluation can be granted, then 
assigned a rating under Diagnostic Codes 5003-5010).  As 
such, the appellant cannot be granted separate 10 percent 
disability ratings under 5010 and 5260 based upon the present 
symptomatology associated with his service-connected left and 
right knees.

In terms of evaluating the Veteran's claim under Diagnostic 
Code 5010, the Board finds that the Veteran would not be 
entitled to the assignment of a disability ratings in excess 
of 10 percent.  As set forth above, the medical evidence of 
record in this case reveals that the Veteran's limited left 
and right knee motion would be assigned noncompensable 
schedular ratings under both Diagnostic Code 5260 and 5261 
absent evidence of painful motion.  An evaluation in excess 
of 10 percent for each knee would not warranted under 
Diagnostic Code 5010 since, while there is  competent medical 
evidence of record indicating arthritic involvement of each 
knee individually, there is no evidence of arthritis two or 
more major joints in each separate knee, much less that he 
has occasional incapacitating exacerbations as a result of 
his degenerative joint disease.  In this regard, the Board 
notes that a single evaluation for the bilateral knees of 20 
percent is available under Diagnostic Code 5010 in this case 
(and in fact was in effect until June 2005), since there is 
competent medical evidence of record indicating that the 
appellant experiences arthritic involvement of two or more 
major joints (his two knees taken together).  The Veteran, 
however, is better off under the current rating system with 
two separate 10 percent evaluations for his knees, since he 
is then entitled to a higher combined evaluation when the 
bilateral factor under Diagnostic Code 5260 is taken into 
consideration.  38 C.F.R. § 4.25, 4.26.

In terms of other diagnostic codes applicable to disabilities 
of the legs and knees, the Board finds that the appellant is 
not entitled to an increased rating pursuant to Diagnostic 
Code 5256 (ankylosis of the knee) as there has been no 
showing that the appellant's knees are ankylosed.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256.  The Board notes for 
the record that ankylosis is defined as the "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

An increased rating pursuant to Diagnostic Code 5257 (other 
impairment of the knee concerning subluxation and lateral 
instability) is also not available since there is no 
objective medical evidence of record indicating that the 
Veteran has either recurrence of subluxation or lateral 
instability of the knee.  In making this finding, the Board 
acknowledges that the appellant has reported experiencing 
instability of his knees and medical records contained in the 
claims file show that he occasionally utilizes knee braces 
and a cane for ambulation.  However, the appellant's medical 
records and examination reports also reveal that his knees 
have been described as stable and his McMurray and Drawer 
tests have been negative without evidence of laxity.  As 
such, an increased rating pursuant to Diagnostic Code 5257 is 
not warranted.  Since the appellant's knee symptomatology 
does not fall within the diagnostic criteria of Diagnostic 
Code 5257, separate disability ratings pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 are not available.

In addition to the foregoing, the Board finds that an 
increased rating is not warranted pursuant to Diagnostic Code 
5258 as there is no evidence in the record indicating that 
the appellant experiences dislocated semilunar cartilage with 
episodes of locking, pain and effusion into the joint. 
Although the evidence indicates that the appellant 
experiences knee stiffness and pain, the records do not show 
actual evidence of swelling of the knee or locking of the 
knee. Absent objective medical evidence of swelling and 
locking, two of the three elements necessary for an 
evaluation under Diagnostic Code 5258, an increased rating is 
not available pursuant to that diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  An increased rating is 
not available under Diagnostic Codes 5262 or 5263 since there 
is no objective evidence indicating that the appellant 
experiences malunion or nonunion of the tibia and fibula or 
that he has hyperextension accompanied by either weakness or 
insecurity.

Turning to the issue of whether an increased rating is 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement, 
the Board finds for the record that such an increase is not 
warranted in light of the fact that the appellant's knee pain 
has already been taken into consideration (and heavily 
weighed) in assigning the present 10 percent evaluation. In 
terms of fatigue, weakness, lack of endurance and 
incoordination, the appellant has been found not to 
experience any additional functional loss in the January 2005 
and November 2008 VA examination reports.  And while the July 
2005 examiner noted increased pain, and a 50 percent decrease 
in range of motion due to swelling and effusion, fatigue, 
weakness, and incoordination, with pain being the worse, upon 
repetition and flare-ups, this did not reduce the range of 
motion to within the 20 percent range for purposes of 
evaluating limitation of motion.  As such, an increased 
rating is not warranted based upon these factors.

Based upon a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
appellant's claim for an increased rating in excess of 10 
percent for his service-connected left and right knee 
disabilities.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, the doctrine is not applicable 
to that claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Finally, the Board notes that the Veteran was indicated to 
have a 4 cm well-healed scar on the left knee from a prior 
injury.  The Board will therefore consider whether the 
Veteran is entitled to a separate 10 percent disability 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  In this case, however, the scar was not indicated to 
be connected to the Veteran's service-connected left knee 
disability, and even if it were, the Veteran's medical 
records do not indicate that this scar meets the criteria for 
a compensable evaluation under the currently applicable 
Diagnostic Codes, to include Diagnostic Codes 7801 to 7805.  

In this regard, the Board notes that the Diagnostic Codes 
applicable to scars were amended, effective October 23, 2008.  
See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 
2008).  The summary in Federal Register noted that the 
applicability date of the amendment is for all applications 
for benefits received by VA on and after October 23, 2008; a 
Veteran whom VA rated before such date under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria irrespective of whether his or 
her disability has worsened since the last review.   

At this point, the Board notes that VA examinations of the 
Veteran were largely conducted without a review of the 
Veteran's claims file.  However, the Board notes that the 
Court of Appeals for Veteran's Claims (Court), in Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003), held that 
scientific tests (range of motion measurements in that case) 
are not conclusions drawn by a VA examiner that would be 
affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, a review of the Veteran's claims file was not 
necessary to the successful evaluation of the Veteran's 
claims.  The findings regarding the Veteran's current 
disabilities are not undermined by a failure to review the 
Veteran's claims file.  

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 30 percent 
disabling.  And the Veteran's medical records do not indicate 
that he is otherwise unemployable due to his disabilities.  
In this regard, the Board notes that the November 2008 VA 
examiner indicated that the Veteran was employed as a senior 
claims counselor at the regional office, and that he is the 
state's homeless coordinator.  He was also indicated to have 
part-time job with UPS.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

An initial evaluation in excess of 10 percent for 
osteoarthritis, right knee, is denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis, left knee, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to an evaluation in 
excess of 10 percent for residuals of right distal fibula 
fracture, and entitlement to service connection for diarrhea 
and chest pain, must be remanded for further action.

Here, the Board notes that in a May 2005 rating action the 
RO, in pertinent part, increased the evaluation of the 
Veteran's service-connected residuals of right distal fibula 
fracture from noncompensable to 10 percent disabling 
effective August 22, 2003, and denied service connection for 
diarrhea.  

In February 2006, the RO, in pertinent part, denied service 
connection for chest pain.

In March 2006, the Veteran filed a notice of disagreement 
with respect to both the May 2005 and February 2006 rating 
decisions.  The Board finds that this notice of disagreement 
applies to the decisions of the RO rendered in the May 2005 
and February 2006 rating decisions, including the claims of 
service connection for diarrhea and chest pain, and a higher 
evaluation for the Veteran's service-connected residuals of 
right distal fibula fracture.

The RO, however, has not issued to the Veteran a statement of 
the case with respect to these issues.  Inasmuch as the RO 
has not furnished the Veteran a statement of the case that 
addresses the issues of entitlement to service connection for 
diarrhea and chest pain, and a higher evaluation for the 
Veteran's service-connected residuals of right distal fibula 
fracture, a remand is warranted.  38 C.F.R. § 20.201, 20.300-
301;  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
statement of the case regarding his 
claims of entitlement to an evaluation in 
excess of 10 percent for residuals of 
right distal fibula fracture, and 
entitlement to service connection for 
diarrhea and chest pain, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect an issue, 
in accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


